DETAILED ACTION
This action is responsive to the application No. 17/155,258 filed on January 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The application filed on 01/22/2021 has been entered.  Accordingly, pending in this Office action are claims 1-18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. T’ng (US 10,937,773).

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the instant invention are generic to species claims 1-11 of patent No. 10,937,773.  Under the current practice, the generic claims should be rejected on the grounds of obviousness-type double patenting (see MPEP §806.04(i)).

Claims 1-3 of patent No. US 10,937,773 anticipate Claim 1 of the instant invention. 
Claims 1-4 of patent No. US 10,937,773 anticipate Claim 2 of the instant invention. 
Claims 1-3 and 5 of patent No. US 10,937,773 anticipate Claim 3 of the instant invention. 
Claims 1-3, 5, and 6 of patent US 10,937,773 anticipate Claim 4 of the instant invention. 
Claims 1-3, 5, 6, and 7 of patent No. US 10,937,773 anticipate Claim 5 of the instant invention. 
Claims 1-3, 5, 6, and 8 of patent No. US 10,937,773 anticipate Claim 6 of the instant invention. 
Claims 1-3, 5, and 9 of patent No. US 10,937, 773 anticipate Claim 7 of the instant invention. 
Claims 1-3, and 10 of patent No. US 10,937,773 anticipate Claims 8 and 10 of the instant invention. 
Claims 1-3 and 11 of patent No. US 10,937,773 anticipate Claim 9 of the instant invention.

Claims 11-18 of the instant application No. 17/155,258 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-14 and 16-18 of U.S. Patent No. T’ng (US 10,937,773) in view of Tu (US 2015/0279827).

Regarding claim 11, this claim conflicts with claims 12 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).  
Claim 11 of the instant Application No. 17/155,258 and Claim 12 of U.S. Patent No. T’ng (US 10,937,773101520) both recite: 
An image module package, comprising:
a circuit board having an upper surface:
an opaque cover having a first through hole and a second through hole;
a photo sensor chip attached to the upper surface of the circuit board and opposite to the first through hole;
a light emitting die attached to the upper surface of the circuit board and opposite to the second through hole;
a transparent layer covering the photo sensor chip, the light emitting die and a part of the upper surface of the circuit board, wherein a top surface of the transparent layer has a receptacle opposite to the photo sensor chip; and
a glass filter accommodated in the receptacle, and secured by transparent adhesive in the receptacle of the transparent layer.
However, Patent No. T’ng (US 10,937,773) does not recite:
an opaque cover, attached to the upper surface of the circuit board, and having a first inner space, a first through hole above the first inner space, a second inner space and a second through hole above the second inner space;
a photo sensor chip attached to the upper surface of the circuit board in the first inner space;
a light emitting die attached to the upper surface of the circuit board in the second inner space.
However, Tu (see, e.g., Fig. 5), on the other hand, teaches an image module package comprising:
an opaque cover 50, attached to the upper surface of the circuit board 20, and having a first inner space 533, a first through hole 55 above the first inner space 533, a second inner space 531 and a second through hole 51 above the second inner space 531 (see, e.g., par. 0038);
a photo sensor chip 30 attached to the upper surface of the circuit board 20 in the first inner space 533 (see, e.g., par. 0033);
a light emitting die 70 attached to the upper surface of the circuit board 20 in the second inner space 531 (see, e.g., par. 0039).
The light emitted by the light-emitting chip goes through the light-emitting hole to the surface of an external object and is then reflected by the external object onto the light-receiving hole and received by the light-receiving chip.  Thus, the optical module integrated package not only have the chip and the electronic component integrated therein to reduce the packaging cost and to improve the yield but also provide a light filtering, focusing or diffusing effect to enhance optical recognition accuracy (see, e.g., pars. 0024, 0038). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in T’ng’s device, an opaque cover, attached to the upper surface of the circuit board, and having a first inner space, a first through hole above the first inner space, a second inner space and a second through hole above the second inner space; a photo sensor chip attached to the upper surface of the circuit board in the first inner space; a light emitting die attached to the upper surface of the circuit board in the second inner space, as taught by Tu, to reduce the packaging cost and to improve the yield but also provide a light filtering, focusing or diffusing effect to enhance optical recognition accuracy.

Regarding claim 12, this claim conflicts with claims 12 and 13 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).

Regarding claim 13, this claim conflicts with claims 12 and 14 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).

Regarding claim 14, this claim conflicts with claims 12, 14, and 16 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).

Regarding claims 15 and 17, these claims conflict with claims 12 and 17 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).

Regarding claim 16, this claim conflicts with claims 12 and 18 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).

Regarding claim 18, this claim conflicts with claim 12 of T’ng (US 10,937,773) in view of Tu (US 2015/0279827).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814